[Cite as State v. Travis, 2022-Ohio-1233.]




                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 110514
                 v.                                :

SIERRA TRAVIS,                                     :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: April 14, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-653478-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jennifer King, Assistant Prosecuting
                 Attorney, for appellee.

                 Brian R. McGraw, for appellant.


JAMES A. BROGAN, J.:

                   Defendant-appellant Sierra Travis (“Travis”) appeals from her

convictions for murder and felonious assault. For the reasons that follow, we affirm.
Factual and Procedural History

              This case stems from an incident that occurred on September 25,

2020. Travis, who was 23 years old at the time of this incident, met the victim,

Hiriam Frazier (“Frazier”), who was 22 years old at the time of the incident, through

an online dating app, and the two went on their first date in August 2019. According

to Travis, Frazier was working at a furniture store when they met. Around January

2020, Frazier purchased a gun that he used at a new job in security. At the end of

August 2020, Travis purchased her own gun. Around that time, Travis moved out

of her parents’ house. Frazier, who had been staying with his friend Diamond Webb

(“Webb”) and her family, also moved out. Travis and Frazier began staying together.

              On the evening of September 25, 2020, Travis picked up Frazier from

his job as a security officer at a bar on the east side of Cleveland, Ohio. Travis was

driving a Jeep Compass, a rental car that the couple shared. They drove to Webb’s

home at Shaker Park Gardens apartments in Warrensville Heights, Ohio. Webb

lived at the apartment with her husband and daughter, and Frazier had stayed with

them until several weeks prior. That night, Frazier and Travis went to Webb’s home

because Webb had contacted Frazier to let him know that a package for him had

been delivered.

              Travis and Frazier arrived at Webb’s apartment around 8:30 p.m. and

security footage from the apartment complex shows the two of them approaching

the apartment, greeting people who were sitting outside of the apartment door, and

entering the apartment through a patio door. Several minutes later, the video shows
Travis leaving the apartment through the patio door, followed by Frazier leaving the

apartment through a different door. Travis and Webb both testified that the couple

was inside the apartment for no more than a few minutes. Webb testified that Travis

and Frazier were both acting normal, and were being “playful.”

               Security footage from the parking lot on the other side of the

apartment building shows the lights on the Jeep turning on as Travis unlocked the

car with her key fob. Frazier and Travis both approached the Jeep. Travis went to

the rear passenger door, opened the door, and retrieved her gun from the backseat

of the car. Frazier went to the driver’s side of the car. While they were on opposite

sides of the car, Travis fired a “warning shot” into the air, away from the parking lot;

the security footage shows Travis raising her arm followed by a muzzle flash. Travis

then walked around the front of the car to where Frazier is standing on the driver

side. Frazier can be seen raising his arms up, and a man’s voice is audible on the

video saying “go head on.” Frazier stepped toward Travis with his arms raised, and

then took a step away from her with his arms still raised. The footage then shows

Travis raising the gun, aiming at Frazier, and firing one shot in his chest.

               Frazier fell to the ground screaming, and Travis can be seen bending

down before opening the rear driver side door of the car. Frazier then began to

scream for Webb and walk back toward the apartment building. Shortly thereafter,

the footage shows Travis walking back toward the car and saying into her phone “my

boyfriend’s been shot.” Travis was followed into the parking lot by Webb.
               Police and EMS responded to the scene. The responding officers

asked Frazier and Travis who shot Frazier; Frazier was in shock and did not respond

coherently, and Travis responded that she did not know. In the process of securing

the scene, one of the responding officers observed two guns in the Jeep. Several

minutes later, when speaking with another responding officer, Travis admitted that

she had shot Frazier. Officers ultimately recovered two guns — Travis’s and Frazier’s

— from the Jeep, as well as one spent shell casing, four magazines, and Travis’s gun

case.

               EMS put Frazier into an ambulance and transported him to

MetroHealth; Frazier died en route to the hospital. According to his autopsy, the

bullet lacerated a blood vessel and passed through the upper portion of Frazier’s left

lung, causing extensive bleeding, difficulty breathing, and a fractured rib. Frazier’s

cause of death was a gunshot wound to the chest, and his autopsy listed the manner

of death as homicide.

               As a result of this incident, on October 21, 2020, a Cuyahoga County

Grand Jury indicted Travis on one count of murder in violation of R.C. 2903.02(A);

one count of murder in violation of R.C. 2903.02(B); and one count of felonious

assault in violation of R.C. 2903.11(A)(1). Each count carried a one-year firearm

specification, a three-year firearm specification, and a forfeiture of a weapon

specification. Travis pleaded not guilty to these charges. On May 4, 2021, Travis

executed a waiver of her right to trial by jury and the case proceeded to a bench trial.
               At trial the state called Webb, responding officers, a responding

paramedic, a trace evidence expert, a firearms expert, the forensic pathologist who

performed Frazier’s autopsy, and Frazier’s coworker. The state introduced various

exhibits at trial, including the surveillance footage from the apartment and body cam

footage from the responding officers. At the conclusion of the state’s case, defense

counsel made a Crim.R. 29 motion, which the trial court denied.

               Travis called four witnesses and testified on her own behalf. Clarence

Hall testified that he was Travis’s pastor and believed her to be a well-mannered and

responsible person. Mary Logan also knew Travis through her church community

and testified that she found Travis to be energetic and respectful. Certito Bethel was

the mother of Travis’s ex-boyfriend, and she testified that she was familiar with

Travis’s relationship with Frazier. Specifically, she testified that she thought Frazier

was angry and verbally abusive. Travis’s father testified that Travis was a kind and

benevolent person.

               In her defense, Travis testified that she loved Frazier and he was her

best friend. She went on to testify that Frazier had anger issues and sometimes got

physical with her. With respect to the date of the incident in this case, Travis

testified that she and Frazier were in Webb’s apartment for no longer than three

minutes. She explained that when they got to the apartment, she was happy, but as

they were leaving the apartment, she and Frazier got into a physical altercation.

Travis testified that Frazier was wearing his gun in a holster on his right hip. Travis

testified that she touched Frazier on the butt, which upset Frazier and prompted him
to punch Travis in the leg. Travis testified that she then smacked Frazier “in

retaliation” and told him that she was leaving. Travis testified that when she was

exiting the apartment building, she looked behind her and saw that Frazier was

chasing after her, and her instinct was to grab her gun from the rear passenger side

of the Jeep. Travis explained that she fired a warning shot towards a wooded area

and then went around to the driver side of the car where Frazier was. According to

Travis, her plan was to get into the car and drive away without Frazier. Travis

testified that as she rounded the front of the car, Frazier pulled his gun on her. She

asked him to lower his gun and he did not. Travis then testified that she “pulled

[her] gun up to him, and he stepped forward, and [their] guns ended up hitting each

other,” causing her gun to discharge. Travis testified that she did not intend for her

gun to go off.

                 Travis testified that she initially denied knowing who shot Frazier,

and that when she admitted she shot Frazier, she initially told police that she only

fired her gun once. Ultimately, Travis testified that she lied to police immediately

following the shooting.

                 At the close of the defense case, defense counsel renewed its Crim.R.

29 motion. The court again denied this motion. Defense counsel requested an

instruction on self-defense, based on Travis’s testimony that Frazier pointed his gun

at her and stepped forward. Defense counsel also requested an instruction on

accident, based on statements Travis made immediately following the shooting.

Finally, defense counsel asked for an instruction on reckless homicide. In response
to these requests, the state argued that Travis could not argue theories that were in

complete opposition. The court took a brief recess, after which the court stated:

       We did take a short break with regard to self-defense and the law that
       was placed before me. I am going to hold at this time that Stand Your
       Ground does not apply and if in the interim I do find any case law to
       the contrary I will take that into consideration, but at this time I’m
       going to find that it does not apply. We will start with closing.

Both parties proceeded with their closing arguments.

                 On May 7, 2021, the court announced its verdict, making the

following statement with respect to self-defense:

       I will start with I don’t believe that self-defense applies in this case, but
       even if it did, the state of Ohio has met their burden and proved beyond
       a reasonable doubt that the Defendant did not act in self-defense.

       The [c]ourt has also decided to give the [d]efendant the benefit of the
       new law wherein the duty to retreat was abolished, and even with the
       benefit of the new law, and in turn not considering the possibility of
       retreat and relying on the evidence presented, the new law does not
       change the [c]ourt’s findings.

With respect to accident, the court stated:

       Furthermore, the [d]efendant asked the [c]ourt to consider accident as
       part of the instruction. The [c]ourt does not find that the act was
       unintentional and not reasonably anticipated or foreseen as a natural
       or probable result of a lawful act.

The court proceeded to find Travis guilty on all counts and specifications.

                 On May 12, 2021, the court held a sentencing hearing. The court

merged all three counts and sentenced Travis to 15 years to life on the murder,

consecutive to three years for the firearm specification, for a total sentence of 18

years to life.

                 Travis appeals, presenting three assignments of error for our review:
      I. The trial court erred in not considering accident and the relevant jury
      instructions.

      II. The court erred in not considering the lesser offense of reckless
      homicide (R.C. 2903.041) as manifest weight/sufficiency
      considerations dictated a verdict on reckless homicide.

      III. The court erred in not acquitting Travis of murder on the grounds
      that she acted in self-defense.

Legal Analysis

I. Accident

               In her first assignment of error, Travis argues that the trial court erred

in not considering accident and the relevant jury instructions. Travis also argues

that the court erred in not explaining its reasoning for rejecting her accident

argument.

               In a bench trial, the court is presumed to know and apply the law

correctly unless the record affirmatively demonstrates otherwise. State v. Kilbane,

8th Dist. Cuyahoga No. 106753, 2019-Ohio-863, ¶ 15, citing State v. Shropshire, 8th

Dist. Cuyahoga No. 103808, 2016-Ohio-7224, ¶ 37. The instruction for accident, set

forth in the general criminal trial instructions of the Ohio Jury Instructions states:

      1. The defendant denies any purpose to (describe). He denies that he
      committed an unlawful act and says that the result was accidental.

      2. DEFINED. An accidental result is one that occurs unintentionally
      and without any design or purpose to bring it about. An accident is a
      mere physical happening or event, out of the usual order of things and
      not reasonably (anticipated) (foreseen) as a natural or probable result
      of a lawful act.

      3. FORESEEABILITY. OJI-CR 417.25.
      4. CONCLUSION ON ACCIDENT. If after considering all the evidence,
      including that on the subject of accident, you are not convinced beyond
      a reasonable doubt that the defendant had a purpose to (describe), you
      must return a verdict of not guilty.

Ohio Jury Instructions, CR Section 421.01.

               Here, Travis’s argument that the trial court failed to consider accident

and the corresponding jury instructions is without merit. First, Travis presents no

law in support of her assertion that the trial court was required to consider accident

jury instructions. Additionally, Travis provides no law in support of her argument

that the trial court was somehow required to explain its reasoning. Crim.R. 23(C)

only requires the court in a bench trial to make a general finding regarding its

verdict. Cleveland Hts. v. Watson, 8th Dist. Cuyahoga No. 85344, 2005-Ohio-3595,

¶ 15, citing State v. Walker, 26 Ohio App.3d 29, 31, 498 N.E.2d 191 (8th Dist.1985).

Moreover, the record reflects that the trial court did in fact consider Travis’s defense

theory that the shooting of Frazier was an accident. The court referred to the

language of the accident jury instruction when it stated that it did “not find that the

act was unintentional and not reasonably anticipated or foreseen as a natural or

probable result of a lawful act.” Therefore, the trial court did not err by not

considering accident and the corresponding jury instructions.            Travis’s first

assignment of error is overruled.

II. Reckless Homicide

               In her second assignment of error, Travis argues that the trial court

erred in not considering the lesser included offense of reckless homicide. “In a
bench trial, it is presumed that ‘the court considered inferior and lesser-included

offenses.’” State v. Churn, 8th Dist. Cuyahoga No. 105782, 2018-Ohio-1089, ¶ 13,

quoting State v. Masci, 8th Dist. Cuyahoga No. 96851, 2012-Ohio-359, ¶ 25; State

v. Perez, 8th Dist. Cuyahoga No. 91227, 2009-Ohio-959; State v. Waters, 8th Dist.

Cuyahoga No. 87431, 2006-Ohio-4895, ¶ 11. In this case, Travis requested an

instruction on reckless homicide, and the state did not object to this. Although the

trial court did not make an explicit statement on the record with respect to the lesser

included offense of reckless homicide, we reiterate that it was not required to do so

pursuant to Crim.R. 23(C).

               “[A]n instruction on a lesser included offense is warranted if the jury

could reasonably conclude that the evidence supported the lesser charge and did not

support the greater charge.” State v. Berry, 8th Dist. Cuyahoga No. 83756, 2004-

Ohio-5485, ¶ 48. The trial court here found that the evidence supported the charge

of murder. This finding, in light of the presumption that the trial court considered

lesser included offenses, supports a conclusion that the trial court did not err in

failing to consider the lesser included offense of reckless homicide.

               To the extent that Travis refers to the manifest weight of the evidence

and sufficiency of the evidence in her second assignment of error, we note that her

brief does not provide any arguments related to these concepts. App.R. 16(A)(7)

provides that the appellant’s brief shall include “[a]n argument containing the

contentions of the appellant with respect to each assignment of error presented for

review and the reasons in support of the contentions, with citations to the
authorities, statutes, and parts of the record on which appellant relies.” In the

absence of such arguments in accordance with App.R. 16(A)(7), we decline to

consider any purported arguments that Travis’s convictions were against the

manifest weight of the evidence or not supported by sufficient evidence. Travis’s

second assignment of error is overruled.

III. Self-Defense

              In Travis’s third assignment of error, she argues that the trial court

erred in not acquitting her of murder on the grounds that she acted in self-defense.

Specifically, Travis argues that she testified that she fired her weapon when she was

“confronted” and “advanced upon.”

              “Self-defense claims are generally an issue of credibility.” State v.

Walker, 8th Dist. Cuyahoga No. 109328, 2021-Ohio-2037, ¶ 13. “If evidence

presented at trial tends to support the conclusion ‘that the defendant used force

against another in self-defense or in defense of another, the state must prove beyond

a reasonable doubt that the defendant did not use the force in self-defense or defense

of another.’” Id., quoting State v. Smith, 1st Dist. Hamilton No. C-190507, 2020-

Ohio-4976, ¶ 49, citing R.C. 2901.05(B)(1).

              As an initial matter, we recognize the contradiction inherent in

Travis’s arguments at trial and in this appeal. “A defendant claiming self-defense

‘concedes that he had the purpose to commit the act, but asserts that he was justified

in his actions.’” State v. Davis, 8th Dist. Cuyahoga No. 109890, 2021-Ohio-2311, ¶

38, quoting State v. Talley, 8th Dist. Cuyahoga No. 87413, 2006-Ohio-5322, ¶ 45.
Because self-defense presumes an intentional, willful use of force, “‘when an

individual testifies that they did not intend to cause harm, such testimony prevents

the individual from claiming self-defense.’” Id., quoting State v. Hubbard, 10th

Dist. Franklin No. 11AP-945, 2013-Ohio-2735, ¶ 54. Here, Travis’s theory of the case

has shifted multiple times, from her statements immediately following the shooting

through the instant appeal. She has characterized the shooting as accidental at

various points, including in her first assignment of error.             While these

inconsistencies do not preclude Travis from asserting alternative arguments in her

defense or on appeal, we are mindful that the trier of fact — in this case, the trial

court — may have considered these inconsistencies in assessing Travis’s testimony

and her overall credibility.

               To establish that the affirmative defense of self-defense does not

apply, the state must prove at least one of the following elements beyond a

reasonable doubt: (1) that the defendant was at fault in creating the situation giving

rise to the affray in which the force was used or (2) that the defendant did not have

reasonable grounds to believe or an honest belief that he or she was in imminent

danger of bodily harm or (3) the defendant used more force than was reasonably

necessary to defend against the imminent danger of bodily harm. State v. Jacinto,

2020-Ohio-3722, 155 N.E.3d 1056, ¶ 46 (8th Dist.).

               While not explicitly articulated in her brief, Travis is effectively

arguing that her convictions are against the manifest weight of the evidence. In our

manifest weight review of a bench trial verdict, we recognize that the trial court
serves as the factfinder, and not the jury. State v. Crenshaw, 8th Dist. Cuyahoga

No. 108830, 2020-Ohio-4922, ¶ 23. “When considering whether a judgment is

against the manifest weight of the evidence in a bench trial, an appellate court will

not reverse a conviction where the trial court could reasonably conclude from

substantial evidence that the state has proved the offense beyond a reasonable

doubt.” State v. Worship, 12th Dist. Warren No. CA2020-09-055, 2022-Ohio-52, ¶

34, quoting State v. Tranovich, 12th Dist. Butler No. CA2008-09-242, 2009-Ohio-

2338, ¶ 7. To warrant reversal from a bench trial under a manifest weight of the

evidence claim, this court must determine that “the trial court clearly lost its way

and created such a manifest miscarriage of justice that the judgment must be

reversed and a new trial ordered.” Crenshaw at ¶ 23. “A conviction should be

reversed as against the manifest weight of the evidence only in the most ‘exceptional

case in which evidence weighs heavily against the conviction.’” Id., quoting State v.

Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541 (1997).

              Here, the evidence presented at trial showed that Travis was at fault

in creating the situation giving rise to the shooting. The surveillance video and

Travis’s own testimony show that she retrieved her gun from the car before Frazier

reached the car. The surveillance video and Travis’s testimony also show that Travis

fired a “warning shot.” While Travis testified that she was attempting to get away

from Frazier following a physical altercation that she claimed occurred as they were

leaving the apartment, this testimony was undermined by the balance of the

evidence. Webb, who had seen Frazier and Travis seconds before this altercation
allegedly occurred, testified that the couple was not arguing or upset when they were

in the apartment. Furthermore, the surveillance footage undermines Travis’s claims

that Frazier had pulled his gun on her at any point prior to her shooting him in the

chest. When he initially walks out of the apartment, the footage shows Frazier

carrying the package that he retrieved from Webb’s apartment. Moments later, he

is seen with his hands raised near his head. While Frazier does take a step towards

Travis at one point shortly before she shoots him, he does so with his arms still raised

in the air and subsequently steps away from Travis.

                The trial court heard all of this evidence and determined that Travis

was not acting in self-defense. Nothing in our review indicates that the trial court

clearly lost its way and created a manifest miscarriage of justice in finding that Travis

was not acting in self-defense. For these reasons, Travis’s third assignment of error

is overruled.

                Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.              The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.




JAMES A. BROGAN, JUDGE*

SEAN C. GALLAGHER, A.J., and
LISA B. FORBES, J., CONCUR

(*Sitting by assignment: James A. Brogan, J., retired, of the Second District Court
of Appeals.)